Citation Nr: 0621393	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-38 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a cerebral 
concussion claimed as migraine headaches secondary to head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The veteran served on active duty service from November 1983 
to November 1987 and from November 1989 to May 1990.  He also 
claims that he served on active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the Army 
Reserve from 1988 to 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish service connection and an initial disability rating 
or an effective date, if service connection is granted on 
appeal.  Further, it is unclear whether the RO has requested 
all relevant records from the veteran.  38 C.F.R. 
§ 3.159(b)(1).

The duty to assist includes obtaining additional Army service 
medical records, service department records, Army Reserve 
personnel and medical records, and VA treatment records, and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Here, it is unclear 
whether the veteran's claim could also be tied to his service 
in the Army Reserve.  The veteran has unverified Army Reserve 
service.  It appears that VA did not obtain the veteran's 
Reserve service medical records or his separation examination 
report for his second period of active duty.  On remand, 
dates of service for the Army and Army Reserve ACDUTRA and 
INACDUTRA must be verified and available Army and Army 
Reserve service medical records must be obtained.  The 
veteran's service medical records reflect that the veteran 
was involved in a motorcycle accident in October 1986.  The 
veteran has indicated that he received treatment from 
military treatment facilities after 1989 and the Phoenix VA 
Medical Center (VAMC).  On remand, VA should again ask the 
veteran to identify health care providers who have treated 
him for his head injuries and attempt to obtain relevant 
treatment records from October 1986 to present, in 
particular, medical records regarding his head injury due to 
the 1986 motorcycle accident and any VA and any service 
department medical facility records.

The veteran's September 1984 parachute accident and the 
October 1986 motorcycle accident are documented in his 
service medical records.  The veteran claims that he lost 
consciousness as a result of both incidents and that the 
residuals of these head injury(ies) have continued to bother 
him ever since and, therefore, service connection is 
warranted for his migraine headaches.  Various medical 
records dating back to 1984 indicate that the veteran loss 
consciousness after the parachute incident.  The Board notes 
that, if chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  After 
receipt of records, the veteran should be scheduled for an 
examination to ascertain the nature and extent of any 
disorders that might be related to a head injury(ies).  The 
Board notes that the claims file contains two conflicting 
medical opinions.  In January 2004, the VA examiner opined 
that the veteran's headaches are independent of his accident.  
In contrast, the veteran's VA treating physician opined, in 
October 2004, that the alleged head injuries, if well 
documented, is most likely the cause of his headaches.  On 
remand, the examiner should be asked to indicate whether the 
veteran suffers from any such headache disorder and, if so, 
whether it was incurred during active service or Army Reserve 
service.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); (2) explains what VA 
will seek to provide; (3) explains what 
the claimant is expected to provide; and 
(4) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant.

2.  The VA should request that the 
National Personnel Records Center (NPRC), 
Army Reserve Personnel Center (ARPERCEN), 
or the service department, to verify all 
periods of the veteran's active service 
and Army Reserve service.  Then, the VA 
should request from NPRC, ARPERCEN, the 
Department of the Army, and any other 
source referred by NPRC for the veteran's 
complete service and Reserve medical 
records, including the veteran's 
separation examination report for his 
second period of active duty.

If service or Reserve medical records are 
unavailable, the VA should use alternative 
sources to obtain such records, using the 
information of record and any additional 
information that the veteran may provide.  
If necessary, the VA should use any and 
all methods of reconstruction of service 
records used in fire-related cases.  If 
necessary, the VA should consider special 
follow-up by its military records 
specialist and/or referral of the case for 
a formal finding on the unavailability of 
the service and/or Reserve medical 
records.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1 Part III, chapter 4, paras. 
4.28 and 4.29.  The VA should complete any 
and all follow-up actions referred by the 
NPRC.

3.  The VA should ask the veteran to 
identify all health care providers to 
include military facilities that have 
treated him for residuals of his head 
injuries or headaches from October 1986 
through the present.  The VA should 
attempt to obtain records from each health 
care provider he identifies that might 
have available records, if not already in 
the claims file.  In particular, VA should 
obtain missing records from the Phoenix 
VAMC where he was scheduled for magnetic 
resonance imaging (MRI) in November 2005.  
If records are unavailable, please have 
the health care provider so indicate.

4.  After completion of the above, the 
veteran should be scheduled for a 
neurological examination by an examiner, 
who has not previously examined the 
veteran, to ascertain the nature, extent, 
and etiology of any disorders that might 
be related to a head injury(ies), such as 
headaches.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform any 
neurological tests or studies deemed 
necessary for an accurate assessment.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  After asking the veteran 
about the history of his head injuries and 
claimed headache disorder and reviewing 
the claims file, the examiner should offer 
an opinion as to whether any disorders 
found that might be related to a head 
injury(ies) is at least as likely as not 
(50 percent or more probability) (1) began 
during, or was aggravated, as the result 
of some incident of active service or 
ACDUTRA and INACDUTRA in the Army Reserve, 
to include the 1984 parachute and 1986 
motorcycle accidents, or (2) whether there 
was continuity of symptoms after discharge 
to support the claim.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

5.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claim(s).  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



